The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 4, 2014

                                     No. 04-14-00158-CR

                                   Alejandro RODRIGUEZ,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR5834
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER
        On July 31, 2014, Appellant has filed a pro se correspondence with this court requesting
assistance with an appeal. Appellant states he was sentenced on January 16, 2014. We therefore
consider Appellant’s correspondence as a motion is seeking assistance in filing a post-conviction
writ of habeas corpus. This court has “no jurisdiction over post-conviction writs of habeas
corpus in felony cases.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998,
orig. proceeding); accord TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2010). Post-
conviction writs of habeas corpus are to be filed in the trial court in which the conviction was
obtained and made returnable to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC.
ANN. art. 11.07(b) (West Supp. 2010).

       Appellant’s motion is DENIED without prejudice to seeking relief in the proper court.

       It is so ORDERED on the 4th day of August, 2014.

                                                    PER CURIAM

ATTESTED TO:        ____________________________
                    Keith E. Hottle
                    Clerk of Court